Case 19-01697-5-JNC       Doc 627 Filed 07/07/20 Entered 07/07/20 13:02:14        Page 1 of 2

 SO ORDERED.

 SIGNED this 7 day of July, 2020.




                                         _____________________________________________
                                         Joseph N. Callaway
                                         United States Bankruptcy Judge
 ___________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION

  IN RE:                                            )
                                                    )   Case No. 19-01230-5-JNC
  CAH ACQUISITION COMPANY #2, LLC, d/b/a            )
  OSWEGO COMMUNITY HOSPITAL,                        )   Chapter 11
                                                    )
  Debtor.                                           )
                                                    )
  IN RE:                                            )
                                                    )   Case No. 19-01180-5-JNC
  CAH ACQUISITION COMPANY #3, LLC, d/b/a            )
  HORTON COMMUNITY HOSPITAL,                        )   Chapter 11
                                                    )
  Debtor.                                           )
                                                    )
  IN RE:                                            )
                                                    )   Case No. 19-01300-5-JNC
  CAH ACQUISITION COMPANY 6, LLC, d/b/a             )
  PRAGUE COMMUNITY HOSPITAL,                        )   Chapter 11
                                                    )
  Debtor.                                           )
                                                    )
  IN RE:                                            )
                                                    )   Case No. 19-01298-5-JNC
  CAH ACQUISITION COMPANY 7, LLC, d/b/a             )
  PRAGUE COMMUNITY HOSPITAL,                        )   Chapter 11
                                                    )
  Debtor.                                           )



                                            1
Case 19-01697-5-JNC          Doc 627 Filed 07/07/20 Entered 07/07/20 13:02:14                    Page 2 of 2




  IN RE:                                                         )
                                                                 )   Case No. 19-01697-5-JNC
  CAH ACQUISITION COMPANY 12, LLC, d/b/a                         )
  FAIRFAX COMMUNITY HOSPITAL,                                    )   Chapter 11
                                                                 )
  Debtor                                                         )
                                                                 )
  IN RE:                                                         )
                                                                 )   Case No. 19-01227-5-JNC
  CAH ACQUISITION COMPANY 16, LLC, d/b/a                         )
  HASKELL COUNTY COMMUNITY HOSPITAL,                             )   Chapter 11
                                                                 )
  Debtor.                                                        )   (Jointly Administered)
                                                                 )
                                                                 )

  ORDER APPROVING MOTION TO APPROVE CONSENT ORDER REGARDING PAYMENT
         TO SHERWOOD PARTNERS, INC. SALES AGENT FOR THE TRUSTEE

         This matter comes before the court upon the Motion to Approve Consent Order filed by Sherwood

 Partners, Inc. on June 12, 2020 (the “Motion”); and it appearing that all parties were served with notice of

 the Motion; and it appearing that no objections were filed; and it further appearing that the Motion is made

 in the best interest of all parties and the bankruptcy estate and should be approved;

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED, that

         1.      The Motion is approved; and

         2.      The Court will enter a separate order in the form contemplated by the Motion.

                                            “End of Document”




                                                       2
